PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/661,831
Filing Date: 23 Oct 2019
Appellant(s): Capital One Services, LLC



__________________
Matthew Russell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/27/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the rejection under 101, according to Appellant’s specification, the claimed invention is about business rules. The specification discloses, in the background, that business rules engine may b a software system configured to execute one or more business rules in a runtime and may define or constrain some aspect of business and may control or influence the behavior of the business. Further the specification discloses that typically rules are stored, organized or maintained statistically as tabular data in spreadsheet-based or tabular-based files, such as comma-separated values (CSV) files, excel files, etc.,,, however the conventional rules engines are not equipped to handle the dynamic and fast changing nature of the rules during runtime. In order to solve this problem. 
Further, the specification disclose as follows:
[0012] Various embodiments are generally directed to a digital marketing rules engine configured to deliver customized marketing experiences to customers via one or more channels based on applicable rule(s). In examples, the digital marketing rules engine includes at least a rules converter for receiving a JavaScript Object Notation (JSON) payload and converting it to one or more rules, which may be stored in local memory, e.g., cache. Advantageously, the one or more rules may be specific to a customer or sets of customers. Thereafter, the rules engine may run customer information against the one or more rules and determine whether a customer is eligible for an offer. The term “offer” may be broadly understood as an offering to a customer and may include more than the product itself, such as elements that represent additional value to the customer, e.g., availability, convenience, quality of service, etc.

[0013] As described above, conventional rules are stored or maintained in a static and clunky manner (typically in databases) and are extremely difficult to modify, update, or change. The embodiments, examples, and aspects of the present disclosure overcome and are advantageous over the previous solutions in that rules are implemented via JSON transformations and not in static, tabular-based or spreadsheet-based formats. In at least that regard, rules may be built dynamically and persisted during runtime in memory. Moreover, the rules can be dynamically and instantly changed, modified, replaced, etc. during runtime. And similar to the rules, facts may be generated dynamically during runtime to be validated against one or more registered set of rules. Another advantage is that rules may be specifically tailored to the customer.
	
	Further, regarding the use of JSON API call, the specification disclose as follows:

[0039] As illustrated, the rules engine analyzer 400 may include at least a rules modification determination engine 402 and a rule comparison engine 404. In one example, the rule modification determination engine 402 may receive two different rules (e.g., rules 412 and 414) at two different times (e.g., rule 412 at a first time and rule 414 at a second time later than the first time). For instance, where rule 412 was converted from a first JSON payload via a first API call at the first time, rule 414 may be converted from a second JSON payload via a second API call at the second time. When the rule modification determination engine 402 receives rule 414, it may determine whether the rule 414 includes any condition, instruction, action, etc. specifying that rule 412 be replaced with rule 414 or that the rule 412 be deleted, removed, unregistered, etc. from the cache. Based on this determination, the rule comparison engine 404 may be configured to perform an action 416 (e.g., replace rule 412 with rule 414, delete rule 412 from cache) or output instructions for performing action 416.

Appellant argues that the claimed subject matter utilization of JavaScript Object Notation (JSON) transformation and cache to perform runtime operations are inline with cases the courts have found to be subject matter eligible e.g., McRo and Enfish. However, in McRo the claimed invention recites improvement in prior art (lip synchronization techniques), and in Enfish the court concluded that the claims are not simply directed to any form of storing tabular data but instead are specifically directed to self-referential model which is a specific type of data structure designed to improve the way a computer stores and retrieves data in a memory, which functions differently than conventional database structures. 
Appellant’s claimed invention applies JSON to change, modify, replace data and store it in a cache. However, JSON is an open standard file format used to store and transmit data object, such as converting spreadsheet (e.g. excel file) into a JSON object. The claimed steps of receiving payload (information that you receive or send from server with an API request) and converting the information into a rule (data) and determining whether a data need to be modified and modifying the data are abstract idea and the mere use of JavaScript to modify the data does change the fact that the steps are abstract idea.   The Appellant’s claims do not recite technological implementation details or a particular way of programming or designing the software but instead merely applies a well-known software or programing to perform the receiving, storing and modifying steps. The claimed method provides no improvement to a computer technology or to JSON programming. 
(1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688    
                                                                                                                                                                                                    /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.